Citation Nr: 0415723	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  01-10 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from July 1984 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an RO decision that denied service connection 
for schizophrenia.  


FINDING OF FACT

The veteran's current schizophrenia began during his active 
duty.


CONCLUSION OF LAW

Schizophrenia was incurred in active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Navy from July 1984 
to July 1985.

Service medical records have been obtained.  On his 
enlistment examination from October 1983, his psychiatric 
system was described as normal; on the medical history 
report, he denied a history of psychiatric problems.  On a 
January 1985 "radiation physical" in connection with work 
in a dental facility, the veteran reported having depression 
or excessive worry and nervous trouble.  On the accompanying 
physical examination from February 1985, his psychiatric 
system was described as normal.  

Service medical records show that in late February 1985 the 
veteran was referred for psychiatric evaluation with a 
provisional diagnosis of depression.  On screening for 
admission in February 1985, it was noted he presented 
schizophrenic symptoms.  He was hospitalized in February 1985 
for psychiatric evaluation, and it was noted he had been 
having inappropriate affect on the job.  MMPI test results 
were consistent with a valid profile of a frankly psychotic 
individual with indications of auditory hallucinations, 
delusions of reference, loosening of associations, and a 
disorganized thought process, which was reportedly consistent 
with a diagnosis of schizophreniform disorder.  A narrative 
summary from this hospitalization indicates that the veteran 
had no past psychiatric history.  History including a chaotic 
family life in the past.  No precipitating event for the 
current schizophreniform disorder was noted.  He had no past 
history of overtly psychotic behaviors, although his work 
supervisor in service indicated that he did act somewhat 
strangely.  He presented with primary and secondary signs of 
schizophrenia.  He was not having illusions, but he was 
experiencing both hallucinations and delusions.  He described 
hearing strange things and feeling paranoia.  He also showed 
rather rigid and obsessive-compulsive thought patterns, which 
was probably an attempt to arrest further development of the 
schizophrenic syndrome.  Diagnosis at hospital discharge in 
March 1985 was schizophreniform disorder.  

In March 1985, he was transferred to a hospital where he 
remained until April 1985. There he was given a diagnosis of 
schizoid personality disorder.  It was reported that at no 
time during this hospitalization did he demonstrate any overt 
psychotic symptoms, and he was not given any psychotropic 
medications.  There was no Axis I diagnosis.  The Axis II 
diagnosis was chronic schizoid personality disorder, 
manifested by few close friends, little desire for social 
involvement, and considerable social anxiety with inadequate 
occupational functioning when forced to work closely with 
others.  This was deemed as having existed prior to service.  

The veteran was then transferred to another hospital in April 
1985, but when evaluated there it was felt he did not need 
inpatient psychiatric treatement and could be treated as an 
outpatient.  An April 1985 outpatient narrative summary noted 
that there was no history of prior psychiatric treatment or 
antisocial behavior before service.  A current MMPI test was 
felt to be invalid.  The veteran was found to be suffering 
from a severe personality disorder that was not amenable to 
further psychiatric treatment.  The diagnosis was 
schizoptypal personality disorder.  It was noted that the 
condition had existed prior to enlistment.  Steps were then 
taken to administratively discharge the veteran from service 
by reason of a personality disorder.

On the July 1985 service separation examination, the 
psychiatric system was described as normal.  The veteran was 
discharged from service that month by reason of a personality 
disorder.

In January 1986, the RO denied service connection for a 
personality disorder.  The veteran did not appeal this 
decision.

An April 1995 psychiatric evaluation by Dr. Mary E. Stroud of 
Health Management Services (HMS) noted vocational 
rehabilitation and other treatment since December 1994.  The 
veteran's history including that for the last 2 to 3 years he 
had been hearing voices, and he reported having had suicidal 
thoughts, sleep trouble, and bad dreams.  The report 
mentioned his military service, a period of hospitalization 
therein, and being given an option of an honorable discharge.  
He reported no other past psychiatric history.  The 
diagnostic impressions were psychotic disorder, not otherwise 
specified, and obsessive compulsive disorder.  A May 1995 
letter from HMS notes recent treatment with initial complaint 
of temper and outbursts and feeling that he was bossed 
around.  

A September 1999 letter from HHS, signed by Dr. Mary E. 
Stroud (psychiatrist) and Dr. Tom A. Biller (psychologist), 
notes the veteran had been treated for about the past 5 years 
and was diagnosed with paranoid schizophrenia.

Dr. Biller wrote in March 2000 that the veteran had not shown 
any signs of paranoid schizophrenia during high school, boot 
camp, or dental technician school, but began to emotionally 
deteriorate in service when stationed in Italy.  He noted an 
in-service assessment of paranoid schizophrenia.  The veteran 
reported that, on the advice of a friend, he minimalized his 
symptoms when reporting them to service clinicians, and as a 
result the diagnosis of paranoid schizophrenia was downgraded 
to schizotypal personality disorder.  Dr. Biller wrote that 
the progression of the veteran's illness was classic for the 
diagnosis of paranoid schizophrenia.  He said that stressful 
life events (transportation to another country in service) 
triggered the first manifestation of paranoid schizophrenia, 
and that the veteran continued to deteriorate until his 
present level of illness.  Dr. Biller indicated that he 
wanted this information to be seen as establishing a 
relationship between the in-service disease and the current 
disability.  The doctor said, "This information is presented 
to help demonstrate a plausible relationship between this 
young man's present disability and his initial episode of 
paranoid schizophrenia, which occurred during his tour of 
duty in Naples, Italy."

Dr. Biller wrote in October 2001 that the veteran was 
diagnosed in service with paranoid schizophrenia, but that on 
retesting in service he was diagnosed as having schizotypal 
personality disorder, which is a mental illness that has 
features of paranoid schizophrenia that would reflect a 
cautious approach to testing.  Dr. Biller indicated that his 
clinic had been treating the veteran since February 1995 and 
he had personally treated him since February 1998.  He noted 
his clinic's diagnoses of psychotic disorder not otherwise 
specified in April 1995 and of paranoid schizophrenia in 
September 1999.  The psychologist stated that the underlying 
condition had been paranoid schizophrenia and earlier 
diagnoses observed the psychotic nature of his condition; as 
the specifics of the condition unfolded, the "not otherwise 
specified" features were identified as schizophrenia, 
paranoid type.  The doctor said that subsequent diagnoses 
were consistently of paranoid schizophrenia, and the veteran 
also had obsessive-compulsive disorder.  The psychologist 
stated that research concerning the progress and development 
of paranoid schizophrenia indicated that it was a progressive 
illness that goes through stages, with onset most frequently 
during young adulthood, and traumatic events or lack of 
support system can trigger the initial psychotic episode.  
The doctor believed that the veteran was entitled to service-
connected benefits.

Statements received in November 2001 from family members are 
to the effect that the veteran had been mentally disturbed 
during and since service.  

VA mental examination reports from September and October 2002 
note the examining psychologist reviewed the service and 
post-service medical records, and he performed an evaluation 
of the veteran's current condition.  The diagnoses were 
schizophrenia, paranoid type, as shown by delusions, 
hallucinations, flat affect, problems making decisions, and 
living in social isolation.  In a December 2002 addendum to 
the examination, the psychologist noted that service medical 
records showed some psychotic symptoms with no diagnosis of 
schizophrenia; instead, diagnoses were personality disorders.  
He said the first diagnosis of schizophrenia was 10 years 
after service.  The psychologist remarked that research 
showed schizophrenia to be a genetic condition which usually 
appeared between the mid-teens and mid-twenties in men; the 
veteran's first diagnosis of such was at age 29.  The 
psychologist commented that thus the probabilities are that 
schizophrenia could have as well occurred in the mid-teens as 
in the late twenties, before, during, or after service.  In a 
January 2003 clarification to the addendum, the psychologist 
stated that it is as least as likely that his schizophrenia 
was present before military service, that it is at least as 
likely that his schizophrenia was present during military 
service, and that the first diagnosis of record was well 
after military service.  

II.  Analysis

With regard to the claim for service connection for 
schizophrenia, there has been adequate VA compliance with the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A personality disorder is not a disability for VA 
compensation purposes, and it may not be service connected.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  

Service connection will be rebuttably presumed for certain 
chronic diseases, such as a psychosis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

There is no medical evidence of a psychiatric disorder prior 
to the veteran's 1984-1985 active duty, and the psychiatric 
system was noted to be normal on the enlistment examination.  
After a number of months of service, the veteran presented 
psychiatric symptoms which were alternatively diagnosed as a 
schizophreniform disorder (which may be service-connected) 
and a personality disorder (which may not be service-
connected).  The final service diagnosis was a personality 
disorder.  Post-service medical records show that since about 
1994 the veteran has been receiving psychiatric treatment and 
has been repeatedly found to have an acquired psychiatric 
disorder, most often diagnosed as paranoid schizophrenia.  
There are private and VA medical opinions from the 2000s.  A 
private doctor has opined that the veteran had the beginnings 
of his current schizophrenic process during his active duty, 
whereas a VA doctor seems to have given a less favorable 
opinion.  The diagnoses during the time of active duty varied 
between a psychosis and a personality disorder, and there is 
sufficient historical information for the private doctor to 
give an informed opinion linking current schizophrenia with 
the mental symptoms during the time of active duty.

The evidence is at least evenly divided on the question of 
whether the veteran's current schizophrenia had its onset in 
service, and under such circumstances he is to be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).  Thus the Board 
finds that the veteran's current schizophrenia began in 
service.  The condition was incurred in service, warranting 
service connection. 


ORDER

Service connection for schizophrenia is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



